      Case: 1:20-cv-05622 Document #: 49 Filed: 11/25/20 Page 1 of 2 PageID #:9663




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 WHAM-O HOLDING, LTD. and
 INTERSPORT CORP. d/b/a WHAM-O,
                                                                  Civil Action No.: 1:20-cv-05622
          Plaintiffs,
                                                                  Judge Elaine E. Bucklo
 v.
                                                                  Magistrate Judge Beth W. Jantz
 THE PARTNERSHIPS AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

          Defendants.

                                    NOTICE OF DISMISSAL

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                 NO.                                   DEFENDANT
                 159                                      Letsports
                 161                                   Topbriliant2020
                 160                                    Officesupply
                 152                                    Hotsaledress
                 150                                       chicloth
                 151                                     googsports
                 927                                     Lsportstar
                 157                                     cwmsports
                 158                                      Dressave


DATED: November 25, 2020                              Respectfully submitted,

                                                      /s/ Keith A. Vogt
                                                      Keith A. Vogt (Bar No. 6207971)
                                                      Keith Vogt, Ltd.
                                                      111 West Jackson Boulevard, Suite 1700
                                                      Chicago, Illinois 60604
                                                      Telephone: 312-675-6079
                                                      E-mail: keith@vogtip.com

                                                      ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-05622 Document #: 49 Filed: 11/25/20 Page 2 of 2 PageID #:9664




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on November 25, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
